Title: To James Madison from John Graham, 16 September 1805 (Abstract)
From: Graham, John
To: Madison, James


          § From John Graham. 16 September 1805, New Orleans. “I had the Honor to forward to you by the last Post a Copy of a Letter from the Mayor of this City from which you would learn all that has transpired as to the Insurrection contemplated by Le Grand, or as he calls himself Grand Jean. Present appearances justify a belief that this Man had formed no party among the Negroes.
          “You will probably have learned before this reaches you, that a new General of Marine has lately been sent out to the Havanna to give vigour to that department there, and that he brought with him orders for the immediate embarcation of Six Hundred Men for Pensacola—Where I am told preparations have been made for their reception. We have here a report that the Spanish Troops on the Frontiers of Mexico are also to be increased, of this, however, I presume, more certain information will be communicated to the President thro: the Department of War. Thro: the Same channel he will learn that some supplies sent from this place a few Weeks since, for the garrison of Fort Stoddart have been detained at Mobile, because the person who had charge of them refused to pay the Duties demanded by the Spanish Officer at that Post. In addition to this I hear that an American Vessel and her Cargo were lately seized at the same place, because she had a short time before passed by without paying Duties on a Cargo of Cotton, which she was bringing from the Mississippi Territory to this City. These are circumstances well calculated to shew how important it is to us to have a free entrance into the Mobile River. I have great satisfaction in informing you that the City still continues healthy, at least there is no appearance of the yellow Fever.”
          
            Adds in a postscript: “The Election of Representatives for this County came on to day and the Votes for the lower District have been given in. They are generally in favor of Men who profess an Attachment to our Government. From what I hear I am greatly in hopes that Doctor Watkins and Mr. James Brown will be Elected.”
          
        